Citation Nr: 1515537	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  11-25 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim for service connection for breathing problems to include as due to a qualifying chronic disability and, if so, whether the claim may be granted.

2.  Whether new and material evidence has been presented to reopen the claim for service connection for sleep apnea and, if so, whether the claim may be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 until September 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee, which denied the claims to reopen the previously denied claims for breathing problems and sleep apnea.  The RO subsequently reopen the claim for breathing problems in August 2011 and denied the claim on a de novo basis.

In January 2011 and November 2012, the Veteran testified before the RO and a Veterans Law Judge (VLJ), respectively.  The hearing transcripts are of record.  At the Board hearing, the Veteran submitted additional evidence along with a waiver of consideration by the Agency of Original Jurisdiction (AOJ).  It is noted that the Board must determine on its own whether new and material evidence has been submitted to reopen the breathing problem claim even though the RO found that evidence sufficient to reopen the claim had been received.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Board has reviewed both the VA paper and electronic claims file in these matters.  The VA electronic claims file includes the Board hearing transcript and is maintained in the Veterans Benefits Management System (VBMS) (VA's electronic system for document record keeping).

The issues of service connection for breathing problems and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The RO denied service connection for sleep apnea in March 2009 and breathing problems in April 2009; these decisions were unappealed.

2.  The evidence received since the March and April 2009 rating decisions is not cumulative or redundant of the evidence previously of record, relates to an unestablished fact necessary to substantiate the claims, and is sufficient to raise a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for breathing problems.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for sleep apnea.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

Additionally, the Court has held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

VA met its duty to notify.  VA sent to the Veteran VCAA letters dated in June 2010 and July.  It is noted that the petitions to reopen the claims for service connection have been granted.  Thus, there is no prejudice to the Veteran in these matters because the Board has granted of the benefit sought.  VA further met its duty to assist the Veteran.  VA obtained service treatment records (STRs) and all relevant medical records identified by the Veteran.  These have been associated the record.  VA is not obliged to provide an examination or to obtain a medical opinion in response to a claim to reopen until new and material evidence has been presented.  38 C.F.R. § 3.159(c)(4).  Lastly, VA provided the Veteran a hearing on appeal.   Accordingly, the Board will address the merits of the claims.

II.  Reopening Previously Denied Claims

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

In this case, the RO denied service connection for sleep apnea in March 2009 and breathing problems in April 2009.  The Veteran was notified of these decisions and the right to appeal.  VA received no appeal of these claims.

The claim for service connection for breathing problems was denied because the Veteran's complaint of shortness of breath was not attributable to service, to include asbestos exposure and Gulf War environmental hazards.  The claim for service connection for sleep apnea was denied because the disorder was neither shown in service nor attributable to service, to include asbestos exposure and Gulf War environmental hazards (sand storms, explosive's powder, and gun residue).

Evidentiary submissions received since the March and April 2009 rating decisions include statements and sworn testimony suggesting that the Veteran's breathing problems are secondary to sleep apnea, and that sleep apnea is secondary to service-connected post traumatic stress disorder (PTSD).  The Veteran's claims have not been considered as secondary to service connected PTSD, which was established after the claims were denied in 2009.  The Board finds that the evidence constitutes new and material evidence.  In this regard, the Board notes that evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it is sufficient to raise a reasonable possibility of substantiating the claim.  Accordingly, the petitions to reopen the claims for entitlement to service connection for breathing problems and sleep apnea are granted.


ORDER

The petition to reopen the claim for service connection for breathing problems is granted.

The petition to reopen the claim for service connection for sleep apnea is granted.



REMAND

The Veteran is a Gulf War veteran that seeks service connection for breathing problems and sleep apnea.  The Veteran has expressed several theories of entitlement to establish his claims.  In August 2010, the Veteran stated that the RO mistakenly considered his claim for sleep apnea on the basis of exposure to asbestos when "what I file for was sleep apnea and breathing problems."  See VA Form 21-4138 (August 2008).  At his January 2011 hearing, the Veteran argued that he had breathing problems after exposure to smoke, oil fires, and burn pits while on active duty in Kuwait and Iraq between 2003 and 2004.  Later, the Veteran suggested that his breathing problems and sleep apnea were linked to his PTSD.  In August 2011, the Veteran again argued that sleep apnea was caused by his recently service-connected PTSD.  See VA Form 21-4138 (August 2011).  In September 2011, he argued that he has breathing problems due to a qualifying chronic disability and as secondary to sleep apnea, and that he has sleep apnea due to a qualifying chronic disability.  See VA Form 9 (September 2011).  At the Veteran's November 2012 Board hearing, the Veteran reported that his breathing problems and sleep apnea were due to medications taken for his service-connected psychiatric disability.

After careful consideration, the Board finds that a VA examination and medical opinion is necessary to decide these matters.  Specifically, a VA examination is needed to ascertain whether the Veteran has sleep apnea secondary to service-connected PTSD and whether the Veteran has a qualifying chronic disability associated with Gulf War service.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all updated VA treatment records.

2.  The Veteran should be scheduled for a VA examination by a physician to ascertain (a) whether the Veteran's sleep apnea as likely as not (50 percent or greater probability) was first manifested in service and (b) whether sleep apnea is as likely as not proximately due to or aggravated (permanently worsened) by service-connected PTSD to include medications taken for PTSD.  The claims filed along with any pertinent evidence located in the VA electronic file should be reviewed by the physician.

Aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A complete rationale for all opinions is required.  If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  The AOJ should obtain a VA medical opinion from a physician on whether the Veteran has a qualifying chronic disability manifested by breathing problems due to Gulf War service.  Specifically, the physician should opine on whether there are objective indications of any breathing problems due to (a) an undiagnosed illness; or (b) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms.  The claims files along with any pertinent evidence located in the electronic file not included in the paper claims file should be reviewed by the physician.  The physician should address the Veteran's theory that his breathing problems are caused by (a) exposure to environmental hazards from his service in Southwest Asia, or (b) sleep apnea, or (c) service-connected PTSD.  A complete rationale for all opinions is required.  If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible.

4.  After completion of the above development, the Veteran's claims should be readjudicated.  If the claims remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond thereto.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


